DISMISS, and Opinion Filed October 30, 2013.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01046-CV

   KEVIN FRANCIS THOMAS AND JENIFER BRODERICK-THOMAS, Appellants
                                V.
                    STATE OF NEW YORK, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-01077-2011

                            MEMORANDUM OPINION
                         Before Justices Bridges, Fillmore, and Lewis
                                  Opinion by Justice Lewis
       Before the Court is appellants’ motion to dismiss the appeal. Appellants have informed

the Court that they no longer wish to pursue the appeal. Accordingly, we grant appellants’

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /David Lewis/
                                                  DAVID LEWIS
                                                  JUSTICE


131046F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

KEVIN FRANCIS THOMAS AND                            On Appeal from the 380th Judicial District
JENIFER BRODERICK-THOMAS,                           Court, Collin County, Texas.
Appellants                                          Trial Court Cause No. 380-01077-2011.
                                                    Opinion delivered by Justice Lewis.
No. 05-13-01046-CV         V.                       Justices Bridges and Fillmore, participating.

STATE OF NEW YORK, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, STATE OF NEW YORK, recover its costs of this appeal
from appellants, KEVIN FRANCIS THOMAS AND JENIFER BRODERICK-THOMAS.


Judgment entered this 30th day of October, 2013.




                                                    /David Lewis/
                                                    DAVID LEWIS
                                                    JUSTICE




                                              –2–